Examiner’s Comments
1.	This office action is in response to the amendment received on 5/24/2021.
	Claims 1-12 are pending.
Reasons for allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a drilling boom of a rock drilling rig, the drilling boom comprising: an elongated basic boom part having a first end movably connected to a carrier of the rock drilling rig, and a plurality of boom actuators arranged to move the drilling boom and the feed beam assembly, wherein the first front joint is a roll-over joint a turning axis of which is parallel to a longitudinal axis of the basic boom part, wherein the second front joint is a feed tilt joint a turning axis of which is perpendicular to the turning axis of the roll-over joint, and wherein the third front joint is a feed swing joint a turning axis of which is perpendicular to the turning axis of the feed tilt joint, wherein the roll-over joint is connected to the second end of the basic boom part and is followed by the feed tilt joint as seen in a longitudinal direction along the longitudinal axis of the basic boom part towards the feed beam assembly. 

Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/16/2021